Per Curiam.

The respondent was admitted to practice by this court on December 18, 1967. Five charges of professional misconduct were alleged against the respondent as follows: (a) The respondent pled guilty to the crime of tampering with a witness, a class A misdemeanor (Penal Law, § 215.10). (b) The respondent failed to institute an action for divorce on behalf of a client after accepting a fee for the institution of such an action and he failed to properly defend his client’s interests following the institution of an action against her for divorce, which action went undefended, (c) The respondent deceived his client as to the status of the afore-mentioned case and delivered to her what purported to be a final judgment of divorce in her favor, (d) The respondent grossly neglected a client’s cause of action "as a result of which said cause of action became effectively barred forever.” (e) The respondent deceived his client as to the status of the afore-mentioned case and failed to respond to his client’s repeated inquiries with respect thereto.
Mr. Justice Heller found that the charges were amply sustained by the evidence. We are in full accord with the reporting Justice. We find the respondent guilty of each and every allegation of the charges. Accordingly, the branch of petitioner’s motion which seeks to confirm the findings is granted and the branch of respondent’s cross motion which seeks to disaffirm those findings is denied.
The respondent’s actions constituted a serious breach of professional ethics. We deem a suspension from the practice of law for a period of two years to be an appropriate measure of discipline. Accordingly, the respondent is suspended from the practice of law for a period of two years, commencing August 15, 1975.
*512Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.